Berdon, J.,
concurring. I agree that the doors to the court should not be opened to allow a plaintiff employer to recover from the defendant tortfeasor damages in the form of increased premiums resulting from workers’ compensation payments made to the injured employee. However, I agree not because, as the majority finds, the nexus between the conduct of the tortfeasor and the employer’s economic injury is “too tenuous to impose liability.”1 Rather, I agree because the legislature has already provided a statutory remedy for the employer in such a case. This statutory rem*390edy provides the exclusive remedy that a plaintiff employer may seek from the third party tortfeasor and, as a practical matter, serves to make whole the employer so that it need not pursue additional, unenumerated remedies.
First, the legislature has already provided and defined the exclusive remedy for the plaintiff employer. The Workers’ Compensation Act (act); General Statutes § 31-291 et seq.; grants the employer of the injured employee the right to bring an action against the tort-feasor to recover workers’ compensation benefits paid to its injured employee. General Statutes § 31-293 (a). Similarly, the act grants the employer the right to intervene as a plaintiff in an action brought by the injured employee against the tortfeasor, and further provides that the employer shall take precedence over the injured employee in recovering any damages awarded. Id. In either case, the legislature allows the employer to recover from the liable third party tortfeasor “(1) the amount of any compensation which he has paid on account of the injury . . . and (2) an amount equal to the present worth of any probable future payments which he has by award become obligated to pay on account of the injury. . . .” General Statutes § 31-293 (a).
This statutory itemization indicates that the legislature intended these workers’ compensation remedies to be the only ones available to a plaintiff employer in an action against a third party tortfeasor. See Panaro v. Electrolux Corp., 208 Conn. 589, 605, 545 A.2d 1086 (1988); State v. Kish, 186 Conn. 757, 766, 443 A.2d 1274 (1982); see also Winslow v. Lewis-Shepard, Inc., 212 Conn. 462, 562 A.2d 517 (1989) (remedy provided by state products liability act bars action seeking additional damages). In such a situation, “[a] damage suit as an alternative or additional source of compensation, becomes permissible only by carving a judicial excep*391tion in an uncarved statute. ...” (Internal quotation marks omitted.) Panaro v. Electrolux Corp., supra, 605. This the court should not do.
Second, as a practical matter, the statutory remedy provided by the legislature should prevent an employer’s workers’ compensation premiums from increasing. The statutory remedy, in essence, allows the employer to recover amounts it has paid or will become obligated to pay to the employee as a result of the injury caused by the liable third party tortfeasor. If the employer, and the employer’s insurer as a result of its subrogation rights, are thereby made whole for the workers’ compensation benefits it paid out, the employer should not experience any change in its workers’ compensation loss ratio. As a result, the employer should not suffer any significant increases in its workers’ compensation premiums or costs.
Accordingly, I concur in the result.

 would not reach the issue of whether the nexus between the conduct of the tortfeasor and the injury in this case is too tenuous to impose liability.